              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CRIMINAL CASE NO. 4:96-cr-00053-MR-1


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )              ORDER
                                 )
OWEN ODMAN, a/k/a Charles        )
Llewlyn,                         )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit for further consideration of the

Defendant’s “Motion for Resentencing Pursuant to the Fair Sentencing Act

of 2010 as Made Retroactive by the First Step Act of 2018, and for

Appointment of Counsel” [Doc. 768]. Also pending before the Court is the

Defendant’s “Motion for Appointment of Counsel” [Doc. 838].

I.    BACKGROUND

      On January 23, 2001, the Defendant was found guilty by a jury of

conspiracy to distribute cocaine and cocaine base. [Doc. 429]. The jury

found that the Defendant’s conduct involved at least five kilograms of cocaine

and at least 1.5 kilograms of cocaine base. [Id.].


       Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 1 of 9
       The probation office prepared a Presentence Report in advance of

sentencing. [Doc. 725]. The probation officer calculated a base offense level

of 38 based on the quantity of drugs for which the jury found the Defendant

to be responsible. [Id. at ¶ 12]. The probation officer applied a four-level

increase due to the Defendant’s role in the offense, resulting in a total offense

level of 42. [Id. at ¶¶ 15, 21]. That total offense level, combined with a

criminal history category of III, resulted in an advisory Guidelines range of

360 months to life. [Id. at ¶¶ 27, 32].

       The Defendant was sentenced to 360 months’ imprisonment. [Doc.

469]. On September 25, 2002, the Fourth Circuit Court of Appeals affirmed

the Defendant’s conviction and sentence. United States v. Odman, 47 F.

App’x 221 (4th Cir. 2002). After receiving two subsequent reductions in

sentence under 18 U.S.C. § 3582(c)(2) [see Docs. 686 (Amendment 750),

739 (Amendment 782)], the Defendant is currently serving a term of 235

months’ imprisonment.1

       In January 2019, the Defendant filed a pro se motion for relief under

the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). [Doc.


1 BOP records indicate that the Defendant is also serving a 110-month sentence for a
conviction in the United States District Court for the Southern District of Florida. BOP has
determined his aggregate sentence to be 345 months’ imprisonment. [See Doc. 779 at
2].
                                              2



         Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 2 of 9
768].    The Court denied the Defendant’s motion, concluding that the

Defendant was not eligible for relief because the statutory penalties for the

quantities of controlled substances for which the Defendant was convicted

were not modified by the Fair Sentencing Act of 2010. [Doc. 785 at 3]. The

Defendant moved for reconsideration [Doc. 786], which the Court denied

[Doc. 794].

        The Defendant appealed. On October 19, 2020, the Court of Appeals

vacated the Court’s Order and remanded the case for further consideration

of the Defendant’s motion in light of two intervening published appellate

opinions: United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019) (holding

that a defendant is eligible for First Step relief if the statutory penalties for

the offense were modified by Section 2 of the Fair Sentencing Act), and

United States v. Gravatt, 953 F.3d 258, 263-64 (4th Cir. 2020) (holding that

a defendant is convicted of a “covered offense” under the First Step Act

“where he was charged conjunctively with conspiring to distribute both

powder cocaine and crack cocaine”).

II.     DISCUSSION

        On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220,

went into effect. Section 2 of the Act increased the quantity of cocaine base

required to trigger the enhanced penalties of Section 841. Specifically, it
                                       3



         Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 3 of 9
raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. 115-391. Section 404 of the Act gives retroactive effect

to the changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),

that was committed before August 3, 2010.” Section 404(b) then provides

that “[a] court that imposed a sentence for a covered offense may . . . impose

a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered

offense was committed.”

      The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. See

Gravatt, 953 F.3d at 263-64. His offense was committed before August 3,
                                      4



       Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 4 of 9
2010; he was subjected to the enhanced statutory penalties under §

841(b)(1)(A); and those statutory penalties were “modified by Section 2 . . .

of the Fair Sentencing Act.” Further, the Defendant’s sentence has not been

previously reduced by the operation of Sections 2 or 3 of the Fair Sentencing

Act of 2010, and no previous motion has been made by the Defendant

pursuant to Section 404 of the First Step Act of 2018.

      Having determined that the Defendant is eligible for relief under the

First Step Act, the Court must next determine whether in its discretion any

such relief should be afforded and, if so, to what extent. See Wirsing, 943

F.3d at 180; First Step Act § 404(b), 132 Stat. at 5222 (“Nothing in this

section shall be construed to require a court to reduce any sentence pursuant

to this section.”).

      The Court begins its analysis with the calculation of the appropriate

Guidelines range. Here, even if the Fair Sentencing Act had been in effect

at the time the Defendant committed his offense, the Sentencing Guidelines

still would have advised a sentence between 235 to 293 months’

imprisonment due to the drug amount attributed to the Defendant. The

Defendant’s current sentence of 235 months is at the bottom of this

Guidelines range.


                                     5



        Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 5 of 9
      Based on the Fourth Circuit’s remand, the Court in exercising this

discretion is also called upon to consider any mitigating evidence presented

by the Defendant, including any post-sentencing rehabilitation. See United

States v. Chambers, 956 F.3d 667 (4th Cir. 2020), reh’g denied (July 8,

2020).

      On this point, the Defendant argues that he has “taken a number of

college vocational courses, earning certificates in Heating and Air

Conditioning, Electrical, Microsoft Office, and a certificate per the U.S. Clean

Air Act, Section 608.” [Doc. 768 at 9]. Additionally, the Defendant contends

that he has completed the 8,000-hour apprenticeship program offered by the

United States Department of Labor in Quality Control. He further contends

that he has “adjusted positively by maintaining exemplary conduct during his

incarceration.” [Id]. Finally, the Defendant argues that he is now 54 years

old, that he has been incarcerated by two decades for a non-violent offense,

and that upon completion of his custodial sentence he will be deported to his

home country. He therefore argues that a reduction in his sentence would

not affect the safety of the community. [Id. at 9-10].

      A supplemental Presentence Report filed with the Court in September

2020 indicates that the Defendant has completed a number of educational

programs and work assignments while incarcerated, including earning his
                                       6



         Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 6 of 9
GED. [Doc. 779 at 3]. The supplemental Presentence Report also notes

that while in custody the Defendant has received three disciplinary

infractions: one for using phone or mail without authorization and two for

possessing an unauthorized item. [Id.].

      While the Defendant’s conduct while incarcerated is generally positive,

the breadth of the Defendant’s offense conduct and his criminal history

cannot be ignored. A jury found the Defendant to be responsible for more

than five kilograms of powder cocaine and at least 1.5 kilograms of cocaine

base. Additionally, the Defendant has a significant criminal history, having

been previously convicted of possessing crack cocaine with intent to

distribute and of conspiracy to possess with intent to distribute cocaine.

Given the enormous quantities of powder cocaine and cocaine base involved

in his offense, and his significant criminal history, the Court concludes that

any further reduction of the Defendant’s sentence would not reflect the

seriousness of the offense, promote respect for the law, or provide just

punishment. Accordingly, in the exercise of its discretion, the Court will deny

the Defendant’s request for relief under the First Step Act.

      The Defendant moves for the appointment of counsel to represent him

in pursuing relief under the First Step Act.        The Defendant has no

constitutional right to the appointment of counsel to file post-conviction
                                      7



       Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 7 of 9
motions. Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) (citing Coleman

v. Thompson, 501 U.S. 722, 756-57 (1991)); Rouse v. Lee, 339 F.3d 238,

250 (4th Cir. 2003), cert. denied, 541 U.S. 905 (2004) (citing Pennsylvania

v. Finley, 481 U.S. 551, 555-56 (1987) (no constitutional right to counsel

beyond first appeal of right)).   The Court may, in some circumstances,

appoint counsel to represent a prisoner when the interests of justice so

require and the prisoner is financially unable to obtain representation. See

18 U.S.C. § 3006A(a)(2)(B). In the instant case, however, the Defendant

has failed to demonstrate that the interests of justice warrant the appointment

of counsel. See United States v. Riley, 21 F. App’x 139, 141-42 (4th Cir.

2001). Accordingly, the Defendant’s motion for the appointment of counsel

is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Resentencing Pursuant to the Fair Sentencing Act of 2010 as Made

Retroactive by the First Step Act of 2018, and for Appointment of Counsel”

[Doc. 768] is DENIED.

      IT IS FURTHER ORDERED that the Defendant’s “Motion for

Appointment of Counsel” [Doc. 838] is DENIED.




                                      8



       Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 8 of 9
IT IS SO ORDERED.
                     Signed: November 23, 2020




                                 9



 Case 4:96-cr-00053-MR Document 842 Filed 11/23/20 Page 9 of 9
